On January 8, 1990, defendant-appellant, Robert Eugene Dickey, was charged with disorderly conduct in violation of R.C.2917.11(A)(5) and being a fugitive from justice in violation of R.C. 2963.11. According to the complaint, appellant had charges outstanding in Indiana for reckless homicide and aggravated battery.
Appellant appeared in Lebanon Municipal Court, pro se, on January 18, 1990 for a hearing on several pretrial motions. The transcript of the hearing reveals that the court denied appellant's writ of habeas corpus and motion for discovery, but granted his motion to sever the two charges. The transcript also indicates that the court permitted appellant to study the complaint to determine whether he desired to contest the disorderly conduct charge. According to the court's January 18, 1990 journal entry, appellant pleaded guilty to the disorderly conduct charge.
On March 1, 1990, the court filed an entry nunc pro tunc to January 18, 1990 in which it granted appellant a separate trial on the disorderly conduct charge, but denied his motion for discovery for lack of a discovery request.1 The entry also noted that appellant changed his plea to guilty after participating in a discussion with the court and prosecutor. According to the entry, the court ordered appellant to pay a $50 fine and sentenced him to a twelve-day jail term, although he was given twelve days' credit for time already served with the excess time served to be credited toward the fine. *Page 589 
Appellant appealed and contends in his only assignment of error that the trial court improperly convicted him of disorderly conduct as a fourth degree misdemeanor.
In State v. Ginocchio (1987), 38 Ohio App.3d 105,526 N.E.2d 1366, this court set forth the requirements necessary for a trial court to establish a valid judgment entry pursuant to Crim.R. 32(B). In order to properly apprise this court of the judgment from which an appeal is taken, we held that a trial court must prepare a formal final journal entry or order which contains:
"1. the case caption and number;
"2. a designation as a decision or judgment entry or both;
"3. a clear pronouncement of the court's judgment, including the plea, the verdict or findings, sentence, and the court's rationale if the entry is combined with a decision or opinion;
"4. the judge's signature; and
"5. a time stamp indicating the filing of the judgment with the clerk for journalization." Id. at 106,526 N.E.2d at 1367-1368.
Failure to comply with these formalities results in the lack of a final appealable order.
Upon reviewing the March 1, 1990 nunc pro tunc entry, we find it does not constitute a final judgment entry pursuant toGinocchio. While the entry does contain a time stamp, the judge's signature and appellant's sentence, it fails to clearly provide that appellant had been found guilty of disorderly conduct. Instead of articulating the court's verdict, the entry declared:
"Thereafter, the prosecutor, Defendant, and Court, participated in a discussion which lead to a negotiated plea. Defendant changed his plea from not guilty to guilty, in consideration of the following sentence * * *."
While it can be inferred from the entry's language that the trial court accepted appellant's guilty plea, as required by Crim.R. 11(D) and 11(E), or that the court found appellant guilty as required by Crim.R. 32(B) and Ginocchio, the addition of such language to the judgment entry would comport with the Criminal Rules without any undue burden on the trial court and avoid the necessity of this court engaging in the speculation and conjecture as to what happened.
At least one other Ohio appellate court is in agreement with the view that such a finding is necessary in an entry following a guilty plea. In State v. Mooney (Nov. 1, 1989), Hamilton App. No. C-880608, unreported, 1989 WL 129461, the Hamilton County Court of Appeals was presented with an entry from the trial court which contained the defendant's plea and sentence, but lacked the court's finding. Ruling that the trial court's failure to provide a *Page 590 
judgment of conviction resulted in the lack of a final appealable order, the appellate court sua sponte dismissed the appeal.
Based on the trial court's failure to clearly pronounce appellant guilty of disorderly conduct, its March 1, 1990nunc pro tunc entry does not constitute a final judgment from which an appeal may be taken. Accordingly, this appeal is dismissed for lack of a final appealable order.
Appeal dismissed.
KOEHLER, J., concurs.
JONES, P.J., dissents.
1 The court issued another nunc pro tunc entry on March 1, 1990, this time to February 22, 1990, which revealed that appellant had been extradited to Indiana on February 20, 1990.